Case 3:19-cv-03091-ELW Document 15                Filed 11/13/20 Page 1 of 3 PageID #: 816




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION


  KEITH G. O’CONNOR                                                              PLAINTIFF

  v.                                 CIVIL NO. 19-cv-03091

  ANDREW SAUL, Commissioner                                                      DEFENDANT
  Social Security Administration

                                 MEMORANDUM OPINION

         Plaintiff, Keith G. O’Connor, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying his claims for a period of disability, disability insurance benefits

  (“DIB”) and supplemental security income (“SSI”) benefits under the provisions of Titles II

  and XVI of the Social Security Act (the “Act”). In this judicial review, the Court must

  determine whether there is substantial evidence in the administrative record to support the

  Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed his applications for DIB and SSI on February 6, 2017, and

  February 28, 2017. (Tr. 11). In his applications, Plaintiff alleged disability beginning on

  August 28, 2015, due to back and neck injuries. (Tr. 11, 240). An administrative hearing was

  held on August 23, 2018, at which Plaintiff appeared with counsel and testified. (Tr. 31-74). A

  vocational expert (“VE”) also testified. (Id.). At the hearing, plaintiff amended his alleged

  onset date to September 3, 2015. (Tr. 45-47).

         On June 13, 2019, the ALJ issued an unfavorable decision. (Tr. 8-24). The ALJ found

  that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: osteoarthritis/degenerative disc disease of the lumbar spine,


                                                  1
Case 3:19-cv-03091-ELW Document 15               Filed 11/13/20 Page 2 of 3 PageID #: 817




  lumbago, polyosteoarthritis, obesity, and a history of gout. (Tr. 14). However, after reviewing

  all of the evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or

  equal the severity of any impairment listed in the Listing of Impairments found in 20 CFR Part

  404, Subpart P, Appendix 1. (Tr. 14-15). The ALJ found that Plaintiff retained the residual

  functional capacity (RFC) to:

         [P]erform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
         except that the claimant can occasionally climb ramps and stairs and can never
         climb ladders, ropes or scaffolds. He can occasionally balance, stoop, kneel,
         crouch and crawl. The claimant must avoid concentrated exposure to vibration
         and hazards including no driving as part of work.
          (Tr. 15-22).

          The ALJ found Plaintiff would be unable to perform any of his past relevant work.

  (Tr. 22). With the help of a vocational expert, the ALJ then determined that Plaintiff could

  perform the representative occupations of callout operator, addresser, or document preparer.

  (Tr. 22-23). The ALJ found Plaintiff was not disabled from August 28, 2015 , through the date

  of his decision. (Tr. 23).

         Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 13, 14).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial


                                                 2
Case 3:19-cv-03091-ELW Document 15               Filed 11/13/20 Page 3 of 3 PageID #: 818




  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

          Plaintiff brings two points on appeal: 1) Whether the ALJ erred by failing to fully and

  fairly develop the record, specifically by denying Plaintiff’s request for a physical consultative

  examination; and 2) Whether the ALJ’s RFC determination was supported by substantial

  evidence. (Doc. 13). The Court has reviewed the entire transcript and the parties’ briefs. For

  the reasons stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court

  finds Plaintiff’s arguments on appeal to be without merit and finds the record as a whole

  reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

  is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

  Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the

  ALJ).

          IT IS SO ORDERED this 13th day of November 2020.

                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
